425 F.2d 262
Edward Salvatore RUSK, Appellant,v.UNITED STATES of America, Appellee.
No. 24873.
United States Court of Appeals, Ninth Circuit.
April 21, 1970.

William N. Fielden, La Jolla, Cal., for appellant.
Charles J. Fanning, Asst. U. S. Atty., Harry D. Steward, U. S. Atty., San Diego, Cal., for appellee.
Before CARTER, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM.


1
Appellant was convicted by a jury of conspiracy to smuggle and transport, and with smuggling of marihuana into the United States, in violation of 21 U.S.C. § 176a.


2
We have examined the record and hold: (1) that evidence of similar offenses on the part of appellant was relevant and its probative value outweighed any incidental prejudice, and, therefore, was admissible. DeCarlo v. United States, 422 F.2d 237, (9th Cir., 1970); (2) that the instances in which the prosecutor's conduct might be deemed improper were promptly recognized and rendered harmless by the actions of the trial judge.


3
Appellant had a fair trial and the judgment of the lower court must be, and is, affirmed.